Citation Nr: 0721485	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-29 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee arthritis, status post arthroscopies.

2.  Entitlement to an initial rating in excess of 10 percent 
for left hip bursitis.

3.  Entitlement to an effective date prior to July 28, 1999, 
for the assignment of a 30 percent rating for a right knee 
disability to include residuals of right knee surgeries with 
arthritis.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

5.  Entitlement to service connection for multiple sclerosis 
(MS).

6.  Entitlement to service connection for erectile 
dysfunction (ED) claimed as secondary to pain medication 
prescribed for service-connected disabilities.



REPRESENTATION

Veteran represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

The issue of an increased rating for a left knee disorder 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2002 rating decision of the RO in Chicago, 
Illinois.  The issue of an earlier effective date for a right 
knee disability comes from an April 2003 rating decision 
which implemented a grant of an increased rating in a March 
2003 Board decision.  The issues of an increased rating for 
left hip bursitis and service connection for PTSD, MS, and 
erectile dysfunction come from an August 2004 rating 
decision. 

The Board notes that the veteran has initiated claims for 
service connection for a right hip disorder and an adjustment 
disorder that were deferred by the RO.  The veteran may also 
have initiated a claim for a disorder of his teeth.  As no 
adjudication of these claims appears in the record, they are 
REFERRED to the RO for appropriate action.  

The Board REMANDS the matter of service connection for 
erectile dysfunction to the Appeals Management Center (AMC) 
for further development. 


FINDINGS OF FACT

1.  The veteran's service-connected left knee arthritis, 
status post arthroscopies, has been manifested by flexion to 
at least 70 degrees, extension to at least 10 degrees, and 
painful motion, without instability, subluxation, symptomatic 
cartilage, ankylosis, genu recurvatum, or tibia or fibula 
impairment.

2.  The veteran's service-connected left hip bursitis has 
been manifested by flexion greater than 45 degrees, extension 
greater than 5 degrees, adduction to 20 degrees, abduction to 
40 degrees, external rotation to 50 degrees and internal 
rotation to 40 degrees. 

3.  The RO granted service connection with a noncompensable 
rating for a right knee disability, to include residuals of 
right knee surgeries with arthritis, in a March 1977 rating 
decision.  The veteran was properly informed of the adverse 
decision and did not timely appeal.

4.  The veteran's claim for an increased rating for his right 
knee disability was received by the RO on July 28, 1999; 
subsequently, a disability rating of 30 percent was granted, 
effective July 28, 1999.

5.  In the year prior to July 28, 1999, the medical evidence 
did not factually show that the veteran's right knee 
disability, to include residuals of right knee surgeries with 
arthritis, had increased in severity. 

6.  The veteran does not have PTSD, currently.

7.  The veteran has a current diagnosis of MS; there is no 
medical evidence relating the veteran's MS to any event or 
injury in service, any applicable presumptive period 
thereafter, or as secondary to a service connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for left knee arthritis, status post arthroscopies, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2006).

2.  The criteria for an initial evaluation greater than 10 
percent for left hip bursitis are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5019 
(2006).

3.  There is no legal entitlement to an effective date 
earlier than July 28, 1999, for the assignment of a 30 
percent rating for a right knee disability, to include 
residuals of right knee surgeries with arthritis.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

5.  The veteran's MS was not incurred in or aggravated by 
active service, or manifested within a presumptive period.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in October 2003 and February 2004 were sent to 
satisfy the notice requirements on the left hip claim, but 
pertained only to the necessary elements of service 
connection, not the requirements for establishing disability 
ratings.  A letter sent in March 2007 satisfied the duty to 
notify provisions regarding the left knee increased rating 
claim in that he was informed that he had to present evidence 
of increased disability in order to establish his claim, and 
he was given an opportunity to respond.  It is noted that the 
U.S. Court of Appeals for Veterans Claims (Court) recently 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, 
the veteran's service connection claims were granted, 
disability ratings and effective dates assigned, in March 
2002 and August 2004 rating decisions of the RO.  VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet.App. 419 (2006).  Accordingly, 
the Board concludes that any error in failing to provide 
adequate pre-adjudicative notice under 38 U.S.C.A. § 5103(a) 
was harmless.  

On the claim for an earlier effective date, a letter dated in 
March 2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
March 2006, he was provided one year to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in March 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  

On the claims for service connection, prior to initial 
adjudication of the veteran's claims, a letter dated in 
October 2003 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  
The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The October 2003 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The letter told the veteran to notify the RO if 
there was any evidence that he thought would support his 
claims.  The Board concludes that a reasonable person could 
be expected to understand that any relevant evidence should 
be submitted during the development of the claims.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claims on the merits.  See Sanders, supra.  

Furthermore, the Board notes that the veteran has been 
represented by counsel during the course of this claim.  
Counsel has argued the substance of this case in many 
statements, making reference to the standards of proof and 
the burdens necessary to establish entitlement to increased 
ratings, earlier effective dates and service connection.  
These statements demonstrate that the veteran had actual 
knowledge of the notice requirements of the VCAA.  The Board 
concludes that any error in the provision of VCAA compliant 
notice was harmless.  See Dalton v. Nicholson, 21 Vet. App. 
23 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2002, 2004 and 2006 for his increased ratings claims.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's left knee 
and hip disabilities since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2002, 2004 and 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

In the claim for an earlier effective date, an examination 
would not be able to establish the veteran's past 
symptomatology.  As such, the RO did not provide such an 
examination and the Board concludes that one is not 
warranted.

The veteran was afforded medical examinations	 to obtain an 
opinion as to whether his MS or PTSD can be directly 
attributed to service or another service connected 
disability.  Further examination or opinion is not needed on 
the claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed MS condition may be 
associated with the veteran's military service, manifested 
within an applicable presumptive period or are secondary to a 
service connected disability.  Further development is not 
needed on the PTSD claim as the veteran has not been 
diagnosed with this disability.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial ratings 
assigned for his left knee and left hip, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Left Knee

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for left knee arthritis, status post 
arthroscopies.  For the reasons that follow, the Board 
concludes that a higher rating is not warranted.

The veteran's left knee arthritis is rated under DC 5010, for 
traumatic arthritis.  Traumatic arthritis is rated on 
limitation of motion of affected parts, as degenerative 
arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5010.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or groups of minor joints affected by 
limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.

The veteran's range of motion in his left knee was measured 
at his February 2002, December 2002 and October 2006 VA 
examinations.

At his February 2002 VA examination, the examiner found that 
the veteran had flexion to 115 to 120 degrees.  His extension 
was full, with pain that was relieved by retracting to 5 
degrees of flexion.  

At his December 2002 VA examination, the examiner found that 
the veteran had flexion to 110 degrees.  Again, his extension 
was full, with pain that was relieved by retracting to 5 
degrees of flexion.

At the October 2006 VA examination, the examiner found that 
the veteran had a left knee range of motion of 70 degrees 
active flexion and extension of 10 degrees.  The veteran was 
unable to fully extend his left leg.  With repeated motion, 
there was no additional loss of range of motion.

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261, supra.  The veteran 
clearly does not have this degree of limitation, and the 
Board concludes that a higher rating based on limitation of 
motion is not warranted. 

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

At the veteran's February and December 2002 VA examinations, 
his ligaments were found to be intact.  At the October 2006 
VA examination, the anterior and posterior drawer signs were 
normal.  There is no indication of ligamentous instability or 
recurrent subluxation in his treatment records.  The Board 
concludes that a rating based on lateral instability is not 
warranted.  

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under DC 5259, a 10 percent 
rating is available for removed, symptomatic semilunar 
cartilage.  Id.  The October 2006 VA examination report notes 
that the veteran has had torn cartilage in his knee which 
required arthroscopy.  There is no indication that the 
cartilage has been removed or is dislocated.  The Board has 
reviewed the record and can find no complaints of locking in 
the left knee.  There is similarly no evidence of effusion 
into the joint.  The Board finds that the veteran does not 
have symptomatic cartilage within the meaning of DCs 5258 and 
5259.  A rating based on cartilage impairment is not 
warranted.

The Board has considered the application of other Diagnostic 
Codes.  The Ratings Schedule provides ratings for hip 
disabilities of ankylosis (DC 5256), tibia and fibula 
impairment (DC 5262), and genu recurvatum (DC 5263).  
38 C.F.R. § 4.71a.  There is no indication of any of these 
conditions on the record.  Further inquiry is moot.

Finally, the Board has considered the DeLuca criteria 
discussed above.  The veteran's current rating under DC 5010 
and DC 5003 by extension, require the presence of objective 
painful motion, such as swelling and muscle spasm.  At his 
February 2002 VA examination, the veteran was recovering from 
recent surgery but noted pain that rapidly escalated on 
walking in both knees.  At his December 2002 VA examination, 
there was no swelling, effusion or particular tenderness.  
The examiner noted weakness in the right leg, but not the 
left.  At his October 2006 VA examination, the veteran 
complained of pain, but there was no fatigue, weakness, 
incoordination, or lack of endurance were found.  These form 
the basis of his currently assigned 10 percent rating.  There 
is no evidence of record of weakness, swelling, heat, 
redness, instability, or locking in the knee.  A higher 
rating is not warranted.  See DeLuca.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for his left knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Left Hip

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for left hip bursitis.  For the 
reasons that follow, the Board concludes that a higher rating 
is not warranted.  

The veteran is rated currently as 10 percent disabling under 
Diagnostic Code 5019.  Bursitis is rated on limitation of 
motion of affected parts, as degenerative arthritis under DC 
5003.  38 C.F.R. § 4.71(a), DC 5019.  

As discussed above, under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  A 40 percent rating requires flexion limited to 10 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5252.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.  Under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees; or there is limitation of abduction and cannot 
cross legs, a 10 percent evaluation is assigned.  Where there 
is limitation of abduction with motion lost beyond 10 
degrees, a 20 percent rating is assigned.

In general, 38 C.F.R. § 4.71, Plate II provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees and hip abduction from 0 to 
45 degrees is considered normal.

At an orthopedics consult in August 2003, his left hip had 
tenderness over the greater trochanter.  He had "excellent" 
range of motion in his hips.  

At the veteran's July 2004 VA examination, the veteran had 
flexion to 120 degrees.  Extension was to 25 degrees.  
Adduction was to 20 degrees and abduction was to 40 degrees.  
External rotation was to 50 degrees.  Internal rotation was 
to 40 degrees.  No pain was noted on motion, but tenderness 
on palpation was noted over the greater trochanter.  No joint 
swelling or effusion was noted.

In October 2006, the veteran had fatiguability and lack of 
endurance in his hip.  He complained of stiffness with the 
change of weather.  The veteran complained of pain on 
palpation of the greater trochanter.  Active flexion was to 
80 degrees, passive was to 110 degrees.  Flexion was with 
pain.  Extension was to 50 degrees, without pain.  Abduction 
was to 60 degrees with pain.  Adduction was to 20 degrees 
without pain.  Internal rotation was normal to 40 degrees, 
without pain.  External rotation was to 60 degrees, without 
pain.  The examiner indicated that the veteran's MS, ataxia 
and balance problems prevented follow up on the DeLuca 
criteria.  

The veteran does not meet the criteria for a compensable 
rating under the hip and thigh range of motion Diagnostic 
Codes.  See 38 C.F.R. § 4.71a.  His flexion has not been 
limited to 45 degrees as required by DC 5252.  His extension 
has not been limited to 5 degrees as required by DC 5251.  
His internal and external rotation have greatly exceeded the 
standard of DC 5253.  Accordingly, the Board will turn to the 
standard of DC 5003, for degenerative arthritis.  

The Board has considered the application of other Diagnostic 
Codes.  The Ratings Schedule provides ratings for hip 
disabilities of ankylosis (DC 5250), flail joint (DC 5254), 
and femur impairment (DC 5255).  38 C.F.R. § 4.71a.  There is 
no indication of any of these conditions on the record.  
Further inquiry is moot.

Finally, the Board has considered the DeLuca criteria 
discussed above.  The veteran's current rating under DC 5019 
and DC 5003 by extension, require the presence of objective 
painful motion, such as swelling and muscle spasm.  The 
veteran complained of daily stiffness and fatiguability and 
weakness were found at his October 2006 VA examination.  
These form the basis of his currently assigned 10 percent 
rating.  There is no evidence of record of weakness, 
swelling, heat, redness, instability, or locking in the hip.  
A higher rating under the DeLuca criteria for the same 
symptoms is not warranted.  See 38 C.F.R. § 4.14.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for his left hip bursitis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



III. Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to July 28, 1999, for a rating of 30 percent for a 
right knee disability to include residuals of right knee 
surgeries with arthritis.  For the reasons that follow, the 
Board concludes that an earlier effective date is not 
warranted.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  

The veteran's representative has made a variety of arguments 
in a March 2004 submission to the effect that an informal 
claim for an increased rating remained pending since 1976.  
The representative seeks to avoid the strictures of 38 C.F.R. 
§ 3.400(o) and extending consideration of the evidence on the 
merits back an additional 23 years.  

The representative has argued initially that the March 1977 
rating decision which granted service connection and assigned 
a noncompensable rating has not become final.  The 
representative requested a copy of the veteran's claims file 
and noted that the letter of notice accompanying the rating 
decision was blank on the reverse side, where the notice of 
appellate rights is normally recorded.  The representative 
argues that the rating decision did not become final due to 
that deficiency.  See 38 C.F.R. § 20.302 (2006); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls the period to file a notice of 
disagreement).  In reviewing the original letter, the Board 
notes that the notice of appellate rights was indeed on the 
reverse side.  The Board apologizes for the confusion caused 
by the faulty copy of the March 1977 notice letter; however, 
proper notice of the veteran's appellate rights was given and 
the period to file a notice of disagreement is not tolled.  
The veteran did not initiate an appeal, and the March 1977 
rating decision is final.  See 38 U.S.C.A. § 7105.

The representative has argued that the veteran had an 
outstanding claim for service connection for osteoarthritis 
of the right knee because the disorder was diagnosed in the 
VA examination reports of record prior to the March 1977 
rating decision.  The Board notes that the veteran did not 
specifically claim osteoarthritis.  His December 1976 claim 
for benefits identified the nature of his disability as "Rt. 
Knee Injured in Basic Training...."  In any event, the March 
1977 rating decision addressed the issue of "right knee 
condition" which presumably encompassed either the 
characterization of his right knee problem as a disease or 
injury; and the decision subsumed all claims, formal and 
informal, explicit and implied.  The veteran was afforded 
proper notice of the decision, and the decision is final in 
the absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105(a) see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  No 
allegations of CUE have been raised by the veteran.

The representative has also argued that failure to provide 
the claims folder to the examiner during a February 1977 VA 
examination and failure to consider lay evidence vitiate the 
March 1977 rating decision and should prevent the claim from 
being considered final.  These complaints relate to the 
adequacy of a prior adjudication, i.e. a disagreement as to 
how the facts were weighed or an argument relating to the 
duty to assist.  See 38 C.F.R. § 3.400, supra.  In Cook v. 
Principi, 318 F.3d 1334, 1341 (Fed. Cir 2002), the United 
States Court of Appeals for the Federal Circuit held that a 
breach of a duty to assist cannot constitute CUE and that 
"grave procedural error" does not render a decision of VA 
non-final.  If the representative wishes to contest the 
adequacy of a prior, final decision, a claim for clear and 
unmistakable error should be brought.  See 38 C.F.R. § 3.105.  
The representative has not done so, preferring instead to 
cloak his arguments in the language of earlier effective 
dates.

Having established that the March 1977 rating decision is 
indeed final and that 38 C.F.R. § 3.400(o) does apply, 
determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The Board will therefore first determine the 
date of receipt of the veteran's claim, then proceed to 
consider whether the evidence showed entitlement prior to the 
assigned effective date for an increased rating for a right 
knee disability to include residuals of right knee surgeries 
with arthritis.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2006).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

The currently assigned effective date is based on a July 28, 
1999, submission by the veteran indicating that he sought an 
increased rating.  The veteran filed for service connection 
for his right knee in December 1976.  He was granted service 
connection, assigned a noncompensable rating and notified in 
March 1977.  The veteran was provided notice of his appellate 
rights, but did not initiate an appeal within one year.  The 
March 1977 rating decision is final.  See 38 U.S.C.A. § 7105.  
The next communication received from the veteran was the July 
28, 1999, claim for an increased rating.  The Board finds 
that no pending claim related to a right knee disability 
existed prior to July 28, 1999.  The Board finds that the 
date of claim is therefore July 28, 1999.  To establish an 
effective date prior to July 28, 1999, requires the 
occurrence of the increase in disability be factually 
ascertainable in the year prior to July 28, 1999.

The veteran submitted a variety of private treatment records 
in July 1999 in association with the instant claim.  These 
records pertain to knee treatment and surgery between 1981 
and 1985 and in 1991.  A set of February through June 1999 
records from a Dr. Bongiorno were submitted, but they contain 
no evaluation of the veteran's right knee.  As such, these 
private treatment records cannot be used to establish whether 
an increase in disability occurred in the year prior to July 
28 1999.  The Board has also reviewed the veteran's VA 
treatment records.  These evaluate his right knee after July 
28, 1999.  They are not retrospective in a manner that would 
allow the Board to ascertain factually whether the increase 
in disability occurred in the year prior to July 28, 1999.  
The Board is left without evidence which would allow it to 
evaluate the veteran's right knee disability, to include 
residuals of right knee surgeries with arthritis, prior to 
July 28, 1999.  

The Board concludes that the March 1977 rating decision is 
final and was not appealed.  The first communication after 
that rating decision from the veteran was received by the RO 
on July 28, 1999.  There is no evidence that would enable the 
Board to rate the veteran prior to July 28, 1999.  As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

IV. Service Connection

The veteran contends that he entitled to service connection 
for MS and PTSD.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a. PTSD

The Board notes that the record does not reflect a diagnosis 
of PTSD.  There is no medical evidence stating that he has 
PTSD.  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
without a competent medical diagnosis of PTSD, the Board 
cannot find that he suffers from that disability.  Without a 
current disability, there is no basis for service connection 
under direct or presumptive grounds.  See 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309; see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  The claim for service 
connection for PTSD must fail.

b.  MS

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has a diagnosis of MS as reflected by his VA 
treatment records.  The Board will consider whether service 
connection is appropriate.

The veteran's service medical records, induction and 
separation physical examinations reveal no complaint, 
diagnosis or treatment for MS.  Without such evidence, the 
claim must fail on a direct basis.  See Hickman.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and MS becomes manifest to a degree of 10 
percent within 7 years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran 
separated from service in June 1968.  According to his 
records he was not diagnosed with MS until 1986.  There is no 
medical evidence from the seven year period following his 
separation from service for his MS, to show that either 
disability had manifested in that time.  Further there is no 
medical nexus evidence linking any current MS to a disease or 
injury in service.  Service connection for the veteran's MS 
must be denied.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for MS and PTSD.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left knee arthritis, status post arthroscopies, is denied.

Entitlement to an initial rating in excess of 10 percent for 
left hip bursitis is denied.

Entitlement to an effective date earlier than July 28, 1999, 
for the assignment of a 30 percent rating for a right knee 
disability to include residuals of right knee surgeries with 
arthritis is denied.

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for MS is denied.


REMAND

The veteran contends that he has erectile dysfunction as a 
result of his medications.  

The Board concludes that additional medical evidence is 
needed to decide this claim.  As discussed above, the veteran 
has not been diagnosed with PTSD.  He has, however, been 
diagnosed with an adjustment disorder.  While the veteran 
claimed that he suffers from erectile dysfunction due to his 
pain medication, but it appears from the record that it may 
be related to his adjustment disorder.  The veteran has 
initiated a claim for an adjustment disorder which was 
deferred for a VA examination by the RO in June 2006.  
Further development is not of record.  As development of the 
adjustment disorder claim is necessary to the resolution of 
the erectile dysfunction claim, the Board remands for a VA 
examination to determine the etiology of his erectile 
dysfunction and his adjustment disorder and to determine 
whether the adjustment disorder is the result of (i.e. caused 
or aggravated by) his service connected orthopedic 
disabilities, and, if so, whether his erectile dysfunction is 
the result of his medication for the adjustment disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examinations to determine (1) the 
diagnosis of any psychiatric disorder(s) 
which may be present, (2) whether any such 
psychiatric disorder was caused or 
aggravated by service connected orthopedic 
disabilties, and (3) whether the veteran's 
erectile dysfunction was caused or 
aggravated by the use of medication for 
his service-connected orthopedic 
disabilities or his adjustment disorder or 
PTSD.  The entire claims folder and a copy 
of this REMAND must be made available to 
the physician.  All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


